Opinion of the Court.
Southard J.
To render an instrument in writing, competent evidence, it is necessary that some proof should be given, from which the jury can legally infer that it was executed by the party.. In this case, the hand-writing and the acknowledgment of the hand-writing, are amply proven. This was prima facie evidence of every thing which appeared upon the face of the instrument, justified its admission, and authorized the jury to find the sealing and delivery ; unless contradicted by some other fact which *168appeared -before them. The declaration of the witness, he did not see the defendant seal the bill, nor hear him acknowledge'the seal, is not enough for this purpose. He does not expressly say, nor does it necessarily follow, from what he does say, that *the seal was not there, when the bill was signed and acknowledged. Now, if the seal really was there, and the defendant executed the bill, in the manner -detailed by the witness, without alluding at all to the seal, the execution would have bound him. And such, the jury no doubt believed to be, the state of facts ; and if they did so believe, they were right in finding for the plaintiff. ,
In all cases of this kind, before the jury find for the plaintiff, they ought to be satisfied from the evidence, that the seal was upon the instrument, at the time of its execution; that the defendant really executed a writing under seal.
' The admission of this evidence, being the only objection to the judgment, let it be affirmed.